Citation Nr: 0737602	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-11 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for major depression 
with anxiety and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, that denied service connection 
for major depression with anxiety and PTSD because new and 
material had not been submitted.  


FINDINGS OF FACT

1.  A claim for service connection for acquired psychiatric 
condition to include major depression and anxiety and PTSD 
was previously denied in a June 2002 decision.  The veteran 
did not appeal the decision.

2.  The record contains new and material evidence that 
relates to an unestablished fact necessary to substantiate 
the claim.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied service 
connection for acquired psychiatric condition to include 
major depression and anxiety and post-traumatic stress 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen a 
claim for service connection for major depression with 
anxiety and post-traumatic stress disorder.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for an acquired psychiatric condition to 
include major depression and anxiety and PTSD was previously 
denied in a June 2002 rating decision.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
The veteran did not file a timely appeal to the June 2002 
rating decision.  Accordingly, that decision became final.

A finally adjudicated claim may only be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2007).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of a June 2002 letter from a private 
physician, private treatment records from September to 
November 2001, VA treatment records from May 2001 to May 
2002, and the veteran's service medical records.  Although 
the veteran had a diagnosis of PSTD, the record did not show 
that a chronic psychiatric condition manifested during 
service or that the veteran had a current disability caused 
by service.  Accordingly, the RO denied the claim.  
The veteran applied to reopen his claim for service 
connection in July 2003.  Among the evidence submitted is a 
statement from the veteran dated May 2004 and a VA Form 9 in 
which he asserts that his current psychiatric disorder began 
when a Marine in his unit was killed during a claymore mine 
demonstration.  This stressor information was not previously 
submitted to agency decision makers.  Moreover, the evidence 
relates to an unestablished fact necessary to substantiate 
the claim because service connection for PTSD requires:  (1) 
medical evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. §§ 3.304(f), 4.125 (2007); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Thus, since the record contains new and 
material evidence, the Board finds that the veteran's claim 
for service connection may be reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2007).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to 
reopening the claim.


ORDER

The claim for service connection for major depression with 
anxiety and post-traumatic stress disorder is reopened.  The 
appeal is allowed to that extent only.    


REMAND

The veteran contends that his in-service stressor occurred 
when a fellow Marine was killed during a claymore mine 
demonstration.  The veteran's personnel records do not show 
that he engaged in combat with the enemy and the claimed 
stressor is not related to that combat.  38 C.F.R. § 3.304(f) 
(2007).  Therefore, his assertions of service stressors must 
be established by official service record or other credible 
supporting evidence.  38 C.F.R. § 3.304(f) (2007).  The 
veteran's stressor has not been verified because the RO found 
that new and material evidence had not been submitted.  
However, because the Board now finds that the claim may be 
reopened, the stressor should be forwarded the United States 
Army & Joint Services Records Research Center (JSRRC) for 
verification.  

Accordingly, the case is REMANDED for the following actions:

1.	Forward a PTSD stressor 
questionnaire to the veteran and 
give him an appropriate time to 
respond.  Request that he provide 
names, dates, and units of 
assignment for his alleged stressor.  
If the veteran returns the 
questionnaire, forward his 
statements about the alleged 
stressors, as well as copies of his 
service personnel records and any 
other relevant evidence, to the 
United States Army & Joint Services 
Records Research Center (JSRRC) for 
verification.  If more detailed 
information is needed for such 
research, the veteran should be 
given the opportunity to provide it.  
If the veteran's stressor is 
verified, schedule him for a VA 
examination for major depression 
with anxiety and PTSD. 

2.	Then, readjudicate the claim for 
service connection for PTSD.  If the 
action remains adverse to the 
veteran, issue a supplemental 
statement of the case and allow the  
appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


